Cobb, P. J.
A motion to dismiss the bill of exceptions in this case was made by three of the defendants, Paul Hollis, T. G-. Hollis, and Claude Damour, upon the ground that all the parties had not been served. By reference to the foregoing statement of facts it will be seen that this motion must be sustained. All the parties defendant, with the exception of Eice, were joint owners of the realty which was the basis of the suit. The judgment of the court below, dismissing the entire case, is a judgment which these parties are all interested in sustaining. They are necessary parties to the bill of exceptions, and should each have been served. White v. Bleckley, 105 Ga. 173, Civil Code, §5562; Chason v. Anderson, 119 Ga. 496; Augusta Bank v. Merchants Bank, 104 Ga. 857, and citations.

Writ of error dismissed.


All the Justices co.ncur.